Order of disposition, Family Court, New York County (Mary Bednar, J.), entered on or about May 15, 2002, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed acts which, if committed by an adult, would constitute the crimes of attempted murder in the second degree, criminal use of a firearm in the first and second degrees, attempted assault in the first degree, assault in the second degree (two counts), assault in the third degree, criminal possession of a weapon in the second, third and fourth degrees, menacing in the second degree, and unlawful possession of a weapon by a person under 16 (two counts), and placed him in the custody of the New York State Office of Children and Family Services for a period of three years, with the condition that he be confined in a secure facility for 12 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). There is no basis for disturbing the court’s determinations concerning identification. Two police officers made highly reliable identifications of appellant, and this evidence was corroborated by other testimony. Concur— Buckley, P.J., Nardelli, Tom, Mazzarelli and Sullivan, JJ.